DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8, line 2 recites “a center of the foam sponge cleaning devices.” Is objected to because all previous recitations of “sponge cleaning devices” are not preceded by “foam”. To maintain continuity between claim terminology, the passage may be amended to recite “a center of the 
Claim 9, line 4 recites “an elongate holding portion extending from the holding portion” This appears to be a typographical error and should be amended to recite “an elongate holding portion extending from the body portion”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 recites the limitation of “wherein there are two of the barbs…” which is considered as indefinite because claim 3, upon which claim 4 depends, recites “wherein the first retainer is provided with barbs.” Since “barbs” is in the plural form, the first retainer would be provided with at least two individual barbs according to claim 3, therefore claim 4 would then need to have two of these “barbs” which would mean there are a total of four individual barbs on the first retainer. This appears to be incorrect according to Figures 10-12. Language clarifying claim 4 or 3 may be amended to correct this. For examination purposes, this limitation will be interpreted as the first retainer having one barb extending upwardly and outwardly from opposite sides of the holding portion for a total of two barbs on the first retainer.
	
	Claim 13 depends from claim 12 and recites the same limitations as claims 4 and 3 respectively. The same correction for claim 4 or 3 above may also be used to correct claim 13 or 12 respectively. For examination purposes, the limitation of claim 13 will be interpreted the same as claim 4 above.

	Claims 10-14 recites the limitation "the cleaning system" in the preamble of each claim.  There is insufficient antecedent basis for this limitation in the claim. Each of these claims depends from claim 9 which recites “a tether for use with a plurality of sponge cleaning devices each having an opening extending therethrough, the tether comprising, in combination:”.

	Claims 16-20 recites the limitation "the cleaning system" in the preamble of each claim.  There is insufficient antecedent basis for this limitation in the claim. Each of these claims depends from claim 15 which recites “a sponge cleaning device for use with a tether, said cleaning device comprising, in combination:”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

	Claim 16 recites “The cleaning system according to claim 15, wherein each of the sponge cleaning devices comprises melamine foam.” Claim 16 fails to further limit the subject matter upon which it depends because claim 15, lines 3-4 recites “a body of melamine foam sponge having a front side and a rear side opposed to the front side; and” and, therefore, the sponge cleaning device already comprises melamine foam.

	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US6681451 hereinafter Adams) in view of Kim (KR200317714).

	Regarding claim 1, Adams discloses a cleaning system comprising, in combination:  
	a tether (Figure 1 Element 1) having a body portion (Figure 1 Element 2), an elongate holding portion (Figure 1 Element 3 including every portion extending from the body and the portions between each retainer) extending from the body portion (Figure 1 shows Element 3 extends from Element 1), a first retainer (Column 2, lines 62-63 “There are a series of rod-like projections 4 extending from the spine at spaced intervals.” See annotated drawing below) on the holding portion (See annotated drawing below), and a second retainer (Column 2, lines 62-63 “There are a series of rod-like projections 4 extending from the spine at spaced intervals.” See annotated drawing below) on the holding portion between the first retainer and the body portion (See annotated drawing below. The second retainer is located between the first retainer and the body portion of the tether); 
	 
	Adams fails to disclose a plurality of sponge cleaning devices, wherein each sponge cleaning device has an opening extending therethrough; wherein the holding portion extends through the openings of the plurality of sponge cleaning devices; wherein the first retainer removably retains at least one of the plurality of sponge cleaning devices in a use position along the holding portion; and wherein the second retainer removably retains at least one of the plurality of sponge cleaning devices in a storage position along the holding portion between the second retainer and the body portion.

	Kim teaches a plurality of sponge cleaning devices (Figure 3 Element 20), wherein each sponge cleaning device has an opening extending therethrough (Figure 3 Element 23); wherein the holding portion extends through the openings of the plurality of sponge cleaning devices (Figure 3 shows Element 25 extending through the opening to hold the sponge. Kim translated Description, paragraph 0026, last sentence “Although the hook 25 shown in the figures is a loop formed of knots connected at both ends, it is not necessarily limited to this, and for example, a wire loop or the like is also possible.” The tether disclosed by Adams has all structure necessary to have the holding portion extend through the openings of a plurality of the sponge cleaning devices); wherein the first retainer removably retains at least one of the plurality of sponge cleaning devices (The tether disclosed by Adams has all structure necessary to have the first retainer removably retain at least one of the plurality of sponge cleaning devices) in a use position (The use position is interpreted as the position in which sponge cleaning device retained by the first retainer) along the holding portion (A sponge cleaning device would be along the holding portion when retained between the first retainer and the body); and wherein the second retainer removably retains at least one of the plurality of sponge cleaning devices (The tether disclosed by Adams has all structure necessary to have the second retainer removably retain at least one of the plurality of sponge cleaning devices) in a storage position (The storage position is interpreted as the position in which at least one sponge is between the second retainer and the body portion) along the holding portion between the second retainer and the body portion (A sponge cleaning device would be along the along the holding portion when retained between the second retainer and the body portion).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams to incorporate the teachings of Kim to provide a plurality of sponge cleaning devices capable of being removably retained on the tether. Doing so would allow the plurality of sponge cleaning devices to be removably retained for convenient transport and ready access when a sponge cleaning device is required.

    PNG
    media_image1.png
    475
    721
    media_image1.png
    Greyscale


	Regarding claim 2, Adams in view of Kim discloses all elements of the cleaning system according to claim 1 including wherein the first and second retainers are each spherical shaped (Column 3, lines 32-33 “In the embodiment of FIGS. 1 through 4 the projections are hemispherical.”).

	Regarding claim 3, Adams in view of Kim discloses all elements of the cleaning system according to claim 1 including wherein the first retainer is provided with barbs (Figure 5 Element 14 and column 3, lines 35-37 “In a second preferred embodiment shown in FIG. 5 the projections 14 have a triangular cross-section.”). (See barb as defined below. The first retainer 14 has two sharp portions projecting away from the holding portion that are capable of making extraction difficult)

    PNG
    media_image2.png
    380
    662
    media_image2.png
    Greyscale


	Regarding claim 5, Adams in view of Kim discloses all elements of the cleaning system according to claim 1 including wherein the tether comprises silicone (Adams Column 5, lines 1-5 “While we prefer to make our tie of 75 durometer polyvinyl chloride, a durometer in a range from 60 to 90 could be used. One could use other plastics of 60 to 90 durometer, such as polyurethane, polyethylene and some block copolymers.” See annotated drawing below).

    PNG
    media_image3.png
    922
    1447
    media_image3.png
    Greyscale


	Regarding claim 6, Adams in view of Kim discloses all elements of the cleaning system according to claim 1 including wherein each of the sponge cleaning devices comprises melamine foam (Kim paragraph 0026, lines 1-3 “The cleaner for surface cleaning 20 according to the second embodiment also includes a third foamed sponge layer 21 made of a melamine resin in the shape of a rectangular plate similar to the cleaner for surface cleaning 10 according to the first embodiment…”).

	Regarding claim 7, Adams in view of Kim discloses all elements of the cleaning system according to claim 1 including wherein each of the sponge cleaning devices includes a melamine foam layer (Kim paragraph 0026, lines 1-3 “The cleaner for surface cleaning 20 according to the second embodiment also includes a third foamed sponge layer 21 made of a melamine resin in the shape of a rectangular plate similar to the cleaner for surface cleaning 10 according to the first embodiment…”) and a holding layer (Kim paragraph 0026, lines 3-4 “And a second foamed sponge layer 22 made of a rectangular plate-like polyurethane resin adhered to the upper surface thereof.”) and the opening extends through both melamine foam layer and the holding layer (Kim paragraph 4-6 “A through hole 23 is formed as a latching portion at one corner of the stacked third and fourth foamed sponge layers 21 and 22 and the foamed sponge layers 21 And 22, and are connected to each other at both ends thereof.”).

	Regarding claim 8, Adams in view of Kim discloses all elements of the cleaning system according to claim 1, wherein the openings are each offset from a center of the foam sponge cleaning devices (Figure 3 Element 23 is an opening offset from the center of the sponge cleaning device).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Kim as applied to claim 3 above, and further in view of McNeill (US20080276432).

	Regarding claim 4, Adams in view of Kim discloses all elements of the cleaning system according to claim 3 including wherein there are two of the barbs that are each shaped like rectangular plates (See first annotated drawing below. Each side of the triangle forms a barb shaped like a rectangular plate).

	Adams in view of Kim fails to teach the barbs upwardly and outwardly extend from a top of the first retainer on opposite sides of the holding portion.

	McNeill teaches the barbs upwardly and outwardly extend from a top of the first retainer on opposite sides of the holding portion (See second annotated drawing below. McNeill teaches the barbs extending upwardly and outwardly from the top of the first retainer on opposite sides of the holding portion) .

    PNG
    media_image4.png
    721
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    166
    170
    media_image5.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams in view of Kim to incorporate the teachings of McNeill to provide the barbs extending upwardly and outwardly from a top of the first retainer on opposite sides of the holding portion. Doing so would allow the first retainer to have barbs projecting toward the object to be retained and provide a better ability to retain the object.


Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US6681451 hereinafter Adams).

	Regarding claim 9, Adams discloses a tether for use with a plurality of sponge cleaning devices each having an opening extending therethrough (“for use with a plurality of sponge cleaning devices each having an opening extending therethrough” is considered an intended use limitation and the following tether would be capable of being used with a plurality of sponge cleaning devices), the tether comprising, in combination: 
	a body portion (Figure 1 Element 2); 
	an elongate holding portion (Figure 1 Element 3 including every portion extending from the body and the portions between each retainer) extending from the body portion (Figure 1 shows Element 3 extends from Element 1);  
	a first retainer (Column 2, lines 62-63 “There are a series of rod-like projections 4 extending from the spine at spaced intervals.”) on the holding portion (See annotated drawing below); and 
	a second retainer (Column 2, lines 62-63 “There are a series of rod-like projections 4 extending from the spine at spaced intervals.”).

	Adams fails to explicitly disclose the following limitations:
	wherein the holding portion is sized and shaped to extend through the openings of the plurality of sponge cleaning devices; 
	a first retainer sized and shaped to removably retain at least one of the plurality of sponge cleaning devices in a use position along the holding portion; and 
	a second retainer sized and shaped to removably retain at least one of the plurality of sponge cleaning devices in a storage position along the holding portion between the second retainer and the body portion.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Adams to provide the holding portion, the first retainer, and the second retainer to be sized and shaped to be capable of extending through the opening of a sponge cleaning device and allow the sponge cleaning device to be removably retained in an in use position and a storage position. Adams discloses all required structure as recited in the claim and a change in size/proportion is within the skill of a person having ordinary skill in the art, therefore, it would be within the skill of a person having ordinary skill in the art to change the size of the holding portion, the first retainer, and the second retainer to removably retain a sponge cleaning device. (See MPEP 2144.04 IV.A)

    PNG
    media_image1.png
    475
    721
    media_image1.png
    Greyscale


	Regarding claim 10, Adams discloses all elements of the cleaning system according to claim 9 including wherein the holding portion is circular in cross-section (Figure 2 Element 3 is shown to be circular).

	Regarding claim 11, Adams discloses all elements of the cleaning system according to claim 9 including wherein the first and second retainers are each spherical shaped (Column 3, lines 32-33 “In the embodiment of FIGS. 1 through 4 the projections are hemispherical.”).

	Regarding claim 12, Adams discloses all elements of the cleaning system according to claim 9 including wherein the first retainer is provided with barbs (Figure 5 Element 14 and column 3, lines 35-37 “In a second preferred embodiment shown in FIG. 5 the projections 14 have a triangular cross-section.”).

	Regarding claim 14, Adams discloses all elements of the cleaning system according to claim 9 including wherein the tether comprises silicone (Adams Column 5, lines 1-5 “While we prefer to make our tie of 75 durometer polyvinyl chloride, a durometer in a range from 60 to 90 could be used. One could use other plastics of 60 to 90 durometer, such as polyurethane, polyethylene and some block copolymers.” See annotated drawing in the rejection of Claim 5).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of McNeill (US20080276432).
	Regarding claim 13, Adams discloses all elements of the cleaning system according to claim 12 including wherein there are two of the barbs that are each shaped like rectangular plates. (See first annotated drawing below. Each side of the triangle forms a barb shaped like a rectangular plate).

	Adams fails to disclose the barbs upwardly and outwardly extend from a top of the first retainer on opposite sides of the holding portion.

	McNeill teaches the barbs upwardly and outwardly extend from a top of the first retainer on opposite sides of the holding portion (See second annotated drawing below. McNeill teaches the barbs extending upwardly and outwardly from the top of the first retainer on opposite sides of the holding portion).

    PNG
    media_image4.png
    721
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    166
    170
    media_image5.png
    Greyscale


Claim(s) 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR200317714).

	Regarding claim 15, Kim discloses a sponge cleaning device for use with a tether (“for use with a tether” is considered an intended use limitation and the following sponge cleaning device would be capable of being used with a tether), said cleaning device comprising, in combination: 
	a body of melamine foam sponge (Kim translated description, paragraph 0026, lines 1-3 “The cleaner for surface cleaning 20 according to the second embodiment also includes a third foamed sponge layer 21 made of a melamine resin in the shape of a rectangular plate similar to the cleaner for surface cleaning 10 according to the first embodiment…” ) having a front side (Figure 3 Element 22 has a front side facing outward) and a rear side opposed to the front side (Figure 3 Element 22 has a rear side that is opposed to the front side); and 
	wherein an opening (Figure 3 Element 23) extends through the body from the front side to the rear side (Kim Translated description, paragraph 0026, lines 4-6 “A through hole 23 is formed as a latching portion at one corner of the stacked third and fourth foamed sponge layers 21 and 22 and the foamed sponge layers 21 And 22, and are connected to each other at both ends thereof.”).

	Kim fails to explicitly disclose the opening is sized and shaped for passage of the tether therethrough.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kim to provide the opening to be sized and shaped to be capable of providing passage of a tether through. Kim discloses all required structure as recited in the claim and a change in size/proportion is within the skill of a person having ordinary skill in the art, therefore, it would be within the skill of a person having ordinary skill in the art to change the size of the opening to be capable of providing a passage of a tether through. (See MPEP 2144.04 IV.A)

	Regarding claim 16, Kim discloses all elements of the cleaning system according to claim 15 including wherein each of the sponge cleaning devices comprises melamine foam. (See 112d rejection above and the rejection of claim 15 recites the sponge cleaning device comprises melamine foam)

	Regarding claim 17, Kim discloses all elements of the cleaning system according to claim 15 including wherein each of the sponge cleaning devices includes a melamine foam layer (Kim paragraph 0026, lines 1-3 “The cleaner for surface cleaning 20 according to the second embodiment also includes a third foamed sponge layer 21 made of a melamine resin in the shape of a rectangular plate similar to the cleaner for surface cleaning 10 according to the first embodiment…”) and a holding layer (Kim paragraph 0026, lines 3-4 “And a second foamed sponge layer 22 made of a rectangular plate-like polyurethane resin adhered to the upper surface thereof.”)  and the opening extends through both melamine foam layer and the holding layer (Kim paragraph 4-6 “A through hole 23 is formed as a latching portion at one corner of the stacked third and fourth foamed sponge layers 21 and 22 and the foamed sponge layers 21 And 22, and are connected to each other at both ends thereof.”). 

	Regarding claim 20, Kim discloses all elements of the cleaning system according to claim 15 including wherein the openings are each offset from a center of the foam sponge cleaning devices (Figure 3 Element 23 is an opening offset from the center of the sponge cleaning device).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen (US20060230569).
	Regarding claim 18, Kim discloses all elements of the cleaning system according to claim 17 but fails to explicitly disclose wherein the holding layer comprises cloth.
	Chen teaches wherein the holding layer comprises cloth (Paragraph 0007, lines 1-5 “The cleaning cloth in accordance with the present invention comprises an upper layer and a lower layer that are adhered together by an adhesive layer, the upper layer is made of polyester-nylon combined split fiber, and the lower layer is made of Melamine sponge.” Paragraph 0018 “In application, the user can wet the lower layer 2 and rub it against the dirty surface to wipe out the dirt, and then use the upper layer 1 to remove the dirt liquid from the surface, thus the surface can be fully cleaned.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Chen to provide the holding layer comprising cloth. Doing so would allow the holding layer to be made of cloth which could be used to wipe up the dirty water created when cleaning with water on the melamine foam layer.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Omotola (US20190208980).

	Regarding claim 19, Kim discloses all elements of the cleaning system according to claim 17 but fails to explicitly disclose wherein the holding layer comprises a scouring pad.
	Omotola teaches the holding layer comprises a scouring pad (Paragraph 0035, last sentence “For example, layer one 420 can be made of a coarse grain scouring material, the continuous side surface 480 of the second layer 450 can be made of a melamine resin material, and the third layer 460 can be made of cellulose fiber.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Omotola to provide the holding layer comprising a scouring pad. Doing so would allow the sponge to comprise a scouring pad for cleaning stains that are adhered to a surface.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Condliff (US20020000455) discloses a portable cloth holder device. Waite (US20030121114) discloses a tether attached to a monitor wiping cloth. Avinger (US20030182766) discloses a flexible fastening device made of a moldable polymeric material. Wendle (US20040139583) discloses a releasable tie for securing objects. Knopow (US20060231120) discloses a flexible cleaning tool including a handle and a flexible support member including a plurality of discrete, rotatably interconnected segments. Lozinick (US20090255080) discloses an improved back scrubber device comprising an exfoliating part suspended between two flexible handles. Lee (US20100229320) discloses a cleaning implement wherein a scrubbing layer is adhesively fixed to a sponge layer. Luttrell et al. (US20120298135) discloses an absorbent pad frictionally and removably received on the shaft of a toothbrush. Paga et al. (US20130119003) discloses a one piece paint brush holder for removable insertion with a container. Arena (US20150067990) discloses a flexible tape holding device that holds multiple rolls of adhesive tape. Bucholz (US20180125323) discloses a scuff removing pad provided with a through how to allow insertion and tying of a tether. Konkey (US20200100641) discloses a cleaning accessory has a slit and an aperture to aid in cleaning a desired object. Robbins (US3021649) discloses a perforated abrasive faced scrubbing pad. Copell (US3172178) discloses an article binding device. Smith (US3268938) discloses a body scrubber comprising a plurality of pad members. Eisenman (US4016622) discloses a sponge-like body having an elongated cord extending therethrough. Dunn (US5450954) discloses a retractable towel attachment for a golf bag. Millard (US5881419) discloses a hose cleaner and holder. Blair (US6807715) discloses a retaining strap comprising a thing elongate piece of expandable and non-marring material. Kaminstein (US7124465) discloses a multi-layered hanging cleaning sponge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723